Case: 12-15559   Date Filed: 06/05/2013   Page: 1 of 5


                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-15559
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:10-cv-02936-CC


TROY SMITH,

                                                            Plaintiff-Appellant,


                                  versus



CH2M HILL, INC.,
OPERATIONS MANAGEMENT, INC.,
CITY OF CHATTAHOOCHEE HILLS, GA,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                              (June 5, 2013)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 12-15559      Date Filed: 06/05/2013    Page: 2 of 5


      Troy Smith, an African American male, appeals the district court’s grant of

CH2M Hill, Inc. (“CH2M”) and Operations Management, Inc.’s (“OMI”) motion

to dismiss Smith’s complaint, which alleged age discrimination pursuant to the

Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 623(a)(1), and

race discrimination pursuant to Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. § 2000e-2(a)(1). Smith argues that the district court erred in

dismissing his claims because he alleged a prima facie case of race and age

discrimination. After careful review, we affirm in part, reverse in part, and remand

for further proceedings.

      We review the grant of a motion to dismiss de novo, accepting the

complaint’s allegations as true and construing them in the light most favorable to

the plaintiff. Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003).

      At the pleading stage, a complaint must contain “a short and plain statement

of the claim showing that the pleader is entitled to relief, in order to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1964 (2007)

(quotations omitted) (discussing the pleading standard in Fed. R. Civ. P. 8(a)(2)).

Although detailed factual allegations are not required, the allegations “must be

enough to raise a right to relief above the speculative level” and must be sufficient

“to state a claim to relief that is plausible on its face.” Id. at 555, 570, 127 S. Ct.


                                            2
                Case: 12-15559     Date Filed: 06/05/2013    Page: 3 of 5


at 1964-65, 1974. This standard requires more than labels, conclusions, and a

formulaic recitation of the elements of a cause of action. Id. at 555, 127 S. Ct. at

1965.

        The Supreme Court clarified the level of specificity required to state a

plausible claim for relief, as follows:

        A claim has facial plausibility when the plaintiff pleads factual
        content that allows the court to draw the reasonable inference that the
        defendant is liable for the misconduct alleged. The plausibility
        standard is not akin to a “probability requirement,” but it asks for
        more than a sheer possibility that a defendant has acted unlawfully.
        Where a complaint pleads facts that are “merely consistent with” a
        defendant’s liability, it “stops short of the line between possibility and
        plausibility of ‘entitlement to relief.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (citations

omitted).

                                          I. ADEA

        The ADEA prohibits employers from discharging an employee who is at

least 40 years of age because of that employee’s age. 29 U.S.C. §§ 623(a)(1),

631(a). To show age discrimination, the plaintiff must prove that age was the

“but-for” cause of the challenged decision. Gross v. FBL Fin. Servs., Inc., 557

U.S. 167, 177-78, 129 S. Ct. 2343, 2351 (2009); Sims v. MVM, Inc., 704 F.3d

1327, 1332 (11th Cir. 2013).

        Smith alleged that his termination was “substantially motivated” by age. An

age discrimination claim under the ADEA, however, requires that age be the
                                             3
              Case: 12-15559     Date Filed: 06/05/2013   Page: 4 of 5


but-for cause of the termination. Here, Smith did not allege sufficient facts to

allow us to reasonably infer that CH2M and OMI violated the but-for standard set

forth in the ADEA. See Gross, 557 U.S. at 177-78, 129 S. Ct. at 2351; Iqbal, 556

U.S. at 678, 129 S. Ct. at 1949. Therefore, we affirm the district court’s dismissal

of Smith’s age discrimination claim.

                                    II. Title VII

      Title VII prohibits employers from discharging an employee on the basis of

race. 42 U.S.C. § 2000e-2(a)(1). To allege facts establishing a prima facie case of

race discrimination under Title VII based on circumstantial evidence, the plaintiff

may demonstrate that: “(1) he is a member of a protected class; (2) he was

qualified for the position; (3) he suffered an adverse employment action; and (4) he

was replaced by a person outside his protected class or was treated less favorably

than a similarly-situated individual outside his protected class.” See Maynard v.

Bd. of Regents, 342 F.3d 1281, 1289 (11th Cir. 2003).

      Here, Smith’s allegations are sufficient to state a plausible claim for race

discrimination. Smith alleged that he was black. Smith alleged facts revealing his

experience and that he was qualified for his work. He also alleged that his

termination was substantially motivated by race, that he was replaced by a non-

African-American person, and that less-qualified non-African-American persons in

his job classification retained their employment with CH2M and OMI when Smith


                                          4
              Case: 12-15559     Date Filed: 06/05/2013   Page: 5 of 5


was discharged. He alleged that he was pressured by city officials to selectively

enforce applicable codes in a racially discriminatory manner, in effect enforcing

some codes against a black citizen under circumstances substantially similar to a

situation in which he had been directed not to enforce these codes against a white

citizen. He also alleged that, after he objected to the discriminatory enforcement,

the City demanded that CH2M and OMI remove Smith from his job, and that

defendants complied and terminated him with full knowledge of the discriminatory

motive. Smith’s allegations provide sufficient factual content to give the

defendants notice and to state a plausible claim for relief under Twombly. See

Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949; Twombly, 550 U.S. at 555, 127 S. Ct. at

1964. Accordingly, the district court erred in granting CH2M and OMI’s motion

to dismiss on this claim.

                                  III. Conclusion

      Accordingly, we affirm the dismissal of Smith’s ADEA claim. However,

we reverse and remand to the district court for further proceedings as to Smith’s

Title VII claim.

      AFFIRMED IN PART, REVERSED IN PART AND REMANDED.




                                          5